Exhibit 10.33

 

AMENDMENT AND NOVATION AGREEMENT

 

TO STOCK OPTION GRANT AGREEMENT

 

This amendment and novation agreement (this “Agreement”) is made and entered
into on 7th May 2015 by and among Navig8 Crude Tankers Inc (the “Company”),
General Maritime Corporation (to be renamed Gener8 Maritime, Inc.) (“Gener8”)
and L. Spencer Wells (the “Grantee”) (each a “Party”, and together the
“Parties”).

 

WHEREAS, on February 24, 2015, the Company, Gener8, Gener8 Maritime
Acquisition, Inc. (“Merger Sub”), and each of the equityholders’ representatives
named therein entered into that certain Agreement and Plan of Merger (the
“Merger Agreement”), pursuant to which it is intended that Merger Sub will merge
with and into the Company with the Company continuing as the surviving
corporation and a wholly-owned subsidiary of Gener8, and that upon consummation
of the transactions contemplated by the Merger Agreement (the “Merger”), Gener8
will change its name to Gener8 Maritime, Inc.

 

WHEREAS, the Merger is intended to be consummated on 7 May 2015 by the filing
with the Registrar of Corporations of the Republic of the Marshall Islands,
articles of merger executed in accordance with the relevant provisions of the
Business Corporations Act, as amended, of the Marshall Islands.

 

WHEREAS, pursuant to Section 3.1(b) of the Merger Agreement the Company and the
Grantee wish to enter into an amendment and novation of the Stock Option Grant
Agreement dated as of 8th July 2014 by and between the Company and the Grantee
(the “Option Grant”) to make certain amendments to the Option Grant to reflect
the Merger and so that Gener8 shall be a party to the Option Grant (as amended
and novated by this Agreement) and shall be entitled to all rights, must perform
all obligations and be bound by the terms thereof.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree to amend and novate the
Option Grant as follows:

 

1.                                      Amendment

 

Upon the consummation of the Merger (the “Effective Time”), the Option Grant
shall be amended (and save where the context otherwise requires, any reference
to the Option Grant in the remainder of this Agreement and elsewhere shall be
read and construed as reference to the Option Grant as amended and novated by
this Agreement) such that:

 

a.              Any reference in the Option Grant and this Agreement to “Stock
Options” shall, as of the Effective Time, cease to represent an option to
acquire shares of the Company’s common stock, par value $0.01 (the “Company
Common Stock”) and shall be converted, as of the Effective Time, into an option
to acquire that number of shares of Gener8’s common stock (“Parent Common
Stock”) equal to the product obtained by multiplying (i) the number of shares of
Company Common Stock subject to the Option Grant immediately prior to the
Effective Time by (ii) the Exchange Ratio, at an exercise price per share equal
to the quotient obtained by dividing (A) the per share exercise price specified
in the Option Grant immediately prior to the Effective Time by (B) the Exchange
Ratio; provided, however, that the exercise price and the number of shares of
Parent Common Stock purchasable pursuant to the Option Grant will be determined
in a manner consistent

 

--------------------------------------------------------------------------------


 

with the requirements of Section 409A of the Code. The terms “Exchange Ratio”
and “Code” as used herein shall have the meanings set forth in the Merger
Agreement.

 

b.              Notwithstanding anything to the contrary set forth in the Option
Grant or as a result of the consummation of the Merger and any changes in the
Grantee’s position on the board of directors in connection therewith, the Stock
Options, subject to the terms and conditions of the Option Grant as amended and
novated in this Agreement, shall immediately vest and shall be exercisable by
the Grantee at any time on or prior to July 8, 2017.

 

2.                                      Novation

 

With immediate effect from the Effective Time, Gener8 shall be a party to the
Option Grant (as amended and novated by this Agreement) and shall be entitled to
all rights, must perform all obligations and be bound by the terms thereof.

 

3.                                      Accredited Investor

 

The Grantee (a) has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits, risks and suitability of the
Option Grant and this Agreement, (b) has a full understanding of all of the
terms, conditions and risks and willingly assumes those terms, conditions and
risks in relation to the Option Grant and this Agreement, and (c) qualifies as
an “accredited investor” under Rule 501(a)(5) or (6) under the Securities Act of
1933, as amended.

 

4.                                      Governing Law

 

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, without giving effect to principles and
provisions thereof relating to conflict or choice of laws.

 

5.                                      Counterparts

 

This Agreement may be executed in counterparts, each of which shall constitute
an original but all of which taken together shall constitute a single contract.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
authorised representatives on the day and year first above written

 

Signed by Daniel Chu, Secretary

)

 

For and on behalf of

)

 

NAVIG8 CRUDE TANKERS INC

)

/s/ Daniel Chu

 

 

 

 

 

 

Signed by

)

 

L. SPENCER WELLS

)

 

 

 

 

 

 

 

Signed by

)

 

For and on behalf of

)

 

GENER8 MARITIME, INC.

)

 

 

[Signature Page to Option Grant Amendment]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
authorised representatives on the day and year first above written

 

Signed by

)

For and on behalf of

)

NAVIG8 CRUDE TANKERS INC

)

 

 

 

 

/s/ L. Spencer Wells

 

 

Signed by

)

L. SPENCER WELLS

)

 

 

 

 

Signed by

)

For and on behalf of

)

GENER8 MARITIME, INC.

)

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
authorised representatives on the day and year first above written

 

Signed by

)

 

For and on behalf of

)

 

NAVIG8 CRUDE TANKERS INC

)

 

 

 

 

 

 

 

Signed by

)

 

L. SPENCER WELLS

)

 

 

 

 

 

 

 

Signed by

)

 

For and on behalf of

)

 

GENERAL MARITIME CORPORATION

)

/s/ Leonidas J. Vrondissis

 

[Signature Page to Option Grant Amendment]

 

--------------------------------------------------------------------------------